The plaintiff in error, Bob Chandler, was tried and convicted at the July, 1913, term of the county court of Oklahoma county on a charge of selling intoxicating liquor, and his punishment fixed at imprisonment in the county jail for a period of six months and a fine of five hundred dollars. The appeal was filed in this court on November 12, 1913. A careful examination of the record discloses no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is, therefore, affirmed.